Title: To George Washington from James Madison, 1 December 1796
From: Madison, James
To: Washington, George


                        
                            Philada Decr 1. 1796
                        
                        J. Madison presents his respectful compliments to the President &
                            returns the Treatise on small Canals &c., with his acknowledgments for the perusal of
                            it. He is not enough conversant with such subjects to decide on the merits of the various
                            plans & machinery recommended by the Author. In general his principles appear to be
                            both effective & practicable; but the question of their utility must be decided by a
                            very accurate comparison of expence & saving, which can not easily be made without
                            partial experiments at least; and which must vary also in different countries, &
                            different situations of Society. The author however is certainly entitled to much praise for
                            his ingenuity & laudable zeal for improvement; and has probably by his work really
                            contributed to it, either immediately, or by the use that may be made of his ideas by others.
                        
                    